PER CURIAM.
We have carefully reviewed the entire record. The factual findings of the trial court are not manifestly erroneous or clearly wrong. Had the plaintiff proved that the bus was “stopped at a marked cross-walk or at any unmarked cross-walk at an intersection” at the time of the accident, the trial court’s decision would have been legally erroneous. La.R.S. 32:212(C). However, the plaintiff did not prove that the accident happened at such a location, and there is no legal error tainting the trial court’s decision.
The trial court’s decision is. affirmed. Appellant is cast with all costs.
AFFIRMED.